DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending, claims 2 and 7 have been cancelled and claims 1, 2-6 and 8 are examined below.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 3 line 4 recites the limitation “LiN(CxF2x+1SO2)(CyF2y+1SO2) (in which x and y are natural numbers)” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of an electrolyte of a lithium-sulfur battery, comprising: a base electrolyte including lithium salt and an organic solvent; and an electrolyte additive, wherein the electrolyte additive includes at least one of an indium nitrate, a magnesium nitrate, and an aluminum nitrate and wherein the lithium salt includes LiN(CxF2x+1SO2)(CyF2y+1SO2) (in which x and y are natural numbers).

	Regarding claim 3, the above language is not recited in the as filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik US20050147891A1 (cited in IDS filed 07 January 2020).

	Regarding claim 1, Mikhaylik is directed toward an electrolyte of a lithium-sulfur battery (Mikhaylik, [0020]-[0021], [0027]-[0121], Figs. 1-5) comprising
a base electrolyte including lithium salt and an organic solvent and an electrolyte additive, wherein the electrolyte additive includes a metal nitrate (Mikhaylik, [0042]-[0054]), such as, but not limited to, lithium nitrate, potassium nitrate, cesium nitrate and barium nitrate (Mikhaylik, [0051]-[0054]). Mikhaylik does not teach explicitly wherein the electrolyte additive includes at least one of an indium nitrate, a magnesium nitrate, and an aluminum nitrate.
	As is well known in the art, alkaline earth metals, such as magnesium, calcium, strontium and barium, have the same or similar tendencies. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of a lithium sulfur battery of Mikhaylik wherein the electrolyte additive includes magnesium nitrate, having the same or similar tendencies of barium nitrate and thereby reducing the manufacturing costs.

	Regarding claim 3, Mikhaylik discloses wherein the lithium salt includes at least one of LiPF6, LiBF4, LiClO4, LiAsF6, LiN(CF3SO2)2, LiCF3SO3, LiSCN, LiI (Mikhaylik, [0050]). The examiner notes that LiN(CF3SO2)2 is LiN(CxF2x+1SO2)(CyF2y+1SO2) when x, y=1.

	Regarding claim 4, Mikhaylik discloses wherein the organic solvent is a non-aqueous organic solvent, and the non-aqueous organic solvent is at least one of an ether-based material, 1,2-Dimethoxyethane, 1,3-Dioxolane (Mikhaylik, [0044]-[0049]).
	
Regarding claim 6, Mikhaylik discloses a lithium-sulfur battery (Mikhaylik, [0021], [0085], claims 1, 20, 26 and 35),
a cathode including a sulfur compound and an anode including lithium (Mikhaylik [0001], [0027]-[0033]).
the electrolyte including the base electrolyte and the electrolyte additive according to claim 1 (Mikhaylik, [0042]-[0054]), wherein the electrolyte additive includes a metal nitrate (Mikhaylik, [0042]-[0054]), such as, but not limited to, lithium nitrate, potassium nitrate, cesium nitrate and barium nitrate (Mikhaylik, [0051]-[0054]). Mikhaylik does not teach explicitly wherein the electrolyte additive includes at least one of an indium nitrate, a magnesium nitrate, and an aluminum nitrate.
As is well known in the art, alkaline earth metals, such as magnesium, calcium, strontium and barium, have the same or similar tendencies. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of a lithium sulfur battery of Mikhaylik wherein the electrolyte additive includes magnesium nitrate, having the same or similar tendencies of barium nitrate and thereby reducing the manufacturing costs.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik US20050147891A1 in view of Visco US5882812A.

Regarding claim 5, Mikhaylik teaches all of the limitations of claim 4 as set forth above. Mikhaylik further discloses wherein the ether-based material includes at least one of diethylene glycol dimethyl ether, triethylene glycol dimethyl ether, and tetraethylene glycol dimethyl ether (Mikhaylik, [0044], [0047]), but does not disclose wherein the annular carbonate material includes at least one of ethylene carbonate, propylene carbonate, butylene carbonate, vinylene carbonate, vinyl ethylene carbonate, and fluoroethylene carbonate, the linear carbonate material includes at least one of dimethyl carbonate, diethyl carbonate, dipropyl carbonate, ethyl methyl carbonate, methyl propyl carbonate, methyl isopropyl carbonate, and ethyl propyl carbonate.
Visco teaches a lithium sulfur battery comprising a base electrolyte including lithium salt, an organic solvent and an electrolyte additive (Visco, col. 2-16, abstract), concerned with solving the technical problem to provide an electrolyte which suppresses damage to an anode in a lithium-sulfur battery, extending the lifetime of the battery and improving its efficiency (Visco, col. 1 line 1 – col. 2 line 34) and is therefore considered reasonably pertinent to the problem (see In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); and MPEP § 2141.01(a)).
Visco further discloses wherein the annular carbonate material includes ethylene carbonate and propylene carbonate and the linear carbonate material includes dimethyl carbonate and diethyl carbonate (Visco, col. 3 lines 66-67 and col. 4 lines 1-7) allowing tunability of the electrolyte and battery potential through controlling properties such as solubility of the intermediate and oxidized species of the battery during operation (Visco, col. col 3 lines 60-66).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the electrolyte of Mikhaylik incorporating the teachings of Visco wherein the annular carbonate material includes ethylene carbonate and propylene carbonate and the linear carbonate material includes dimethyl carbonate and diethyl carbonate allowing tunability of the battery for use in different applications.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik US20050147891A1 in view of Ding, Fei, et al. "Dendrite-free lithium deposition via self-healing electrostatic shield mechanism." Journal of the American Chemical Society 135.11 (2013): 4450-4456. (hereafter referred to as Ding-2013).

	Regarding claim 8, Mikhaylik teaches all of the limitations of claim 1 as set forth above. Mikhaylik does not disclose wherein the electrolyte additive forms an anode protective layer while a charging/discharging operation is performed.
Ding-2013 is directed toward lithium metal batteries including lithium-sulfur batteries comprising a base electrolyte including lithium salt and an organic solvent, and an electrolyte additive, wherein the electrolyte additive includes a metal salt (Ding-2013, abstract, introduction, results and discussion) and is concerned with solving the problems of extending the lifespan of the lithium-based battery, provide a lithium-based battery having high efficiency and forming a protective layer on a surface of an anode (Ding-2013, p. 4450 introduction) and is therefore considered reasonably pertinent to the problem (see In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); and MPEP § 2141.01(a)).
Ding-2013 further teaches wherein Mg2+, Al3+ and In3+ are conventional inorganic additives known in the art to form thin layers of Li alloys at the anode surface during a charging/discharging operation is performed, suppressing dendritic deposition of lithium and extending the batteries lifetime (Ding-2013, p.4452). While Ding-2013 does not disclose explicitly that the inorganic additives are nitrate salts, Ding-2013 teaches inorganic salts from the group of alkaline earth metals, such as magnesium, are effective electrolyte additives. Mikhaylik further teaches inorganic nitrate salts are known art affective additives to the electrolyte of lithium-sulfur batteries, such as, but not limited to, lithium nitrate, potassium nitrate, cesium nitrate, and alkaline earth metal salts like barium nitrate. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ding-2013 in the electrolyte of Mikhaylik wherein the electrolyte additive includes magnesium nitrate, a related alkaline earth metal nitrate to that of the explicitly disclosed barium nitrate, and wherein the electrolyte additive forms a anode protective layer while a charging/discharging operation is performed, preventing dendritic lithium growth and extending the battery lifetime.

Response to Arguments
Applicant’s arguments, see p. 5, filed 05 July 2022, with respect to claim 3 have been fully considered and are persuasive. The 112(b) rejection of claim 3 has been withdrawn because they have been overcome by applicant’s amendment. The Office respectfully notes that while LiN(CxF2x+1SO2)(CyF2y+1SO2) is a well-known chemical formula generally used as a lithium salt in the field of lithium batteries, without defining the metes and bounds of x and y, the invention is indefinite.

 

As set forth above, Mikhaylik teaches all of the limitations of claim 1, including an electrolyte of a lithium-sulfur battery comprising a base electrolyte including lithium salt and an organic solvent and an electrolyte additive, wherein the electrolyte additive includes a metal nitrate, such as, but not limited to, lithium nitrate, potassium nitrate, cesium nitrate and barium nitrate. Mikhaylik does not teach explicitly wherein the electrolyte additive includes at least one of an indium nitrate, a magnesium nitrate, and an aluminum nitrate.
	As is well known in the art, alkaline earth metals, such as magnesium, calcium, strontium and barium, have the same or similar tendencies. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of a lithium sulfur battery of Mikhaylik wherein the electrolyte additive includes magnesium nitrate, having the same or similar tendencies of barium nitrate and thereby reducing the manufacturing costs.
Applicant’s notes:

The metal ions contained in the foregoing nitrate-based compounds of Mikhaylik are all alkali metals or alkaline earth metals having similar tendencies. 
In contrast, the cations included in the electrolyte additive of the claimed invention are indium, magnesium or aluminum, which are not disclosed in Mikhaylik, and are not metals having the same tendency as those in Mikhaylik, except for the magnesium.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that barium and magnesium are both alkaline earth metals having similar tendencies and would therefore find it obvious wherein the electrolyte additive includes magnesium nitrate as it would have similar tendencies as barium nitrate.

Mikhaylik further discloses wherein the ether-based material includes at least one of diethylene glycol dimethyl ether, triethylene glycol dimethyl ether, and tetraethylene glycol dimethyl ether, but does not disclose wherein the annular carbonate material includes at least one of ethylene carbonate, propylene carbonate, butylene carbonate, vinylene carbonate, vinyl ethylene carbonate, and fluoroethylene carbonate, the linear carbonate material includes at least one of dimethyl carbonate, diethyl carbonate, dipropyl carbonate, ethyl methyl carbonate, methyl propyl carbonate, methyl isopropyl carbonate, and ethyl propyl carbonate.
Visco teaches a lithium sulfur battery comprising a base electrolyte including lithium salt, an organic solvent and an electrolyte additive, concerned with solving the technical problem to provide an electrolyte which suppresses damage to an anode in a lithium-sulfur battery, extending the lifetime of the battery and improving its efficiency and is therefore considered reasonably pertinent to the problem (see In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); and MPEP § 2141.01(a)).
Visco further discloses wherein the annular carbonate material includes ethylene carbonate and propylene carbonate and the linear carbonate material includes dimethyl carbonate and diethyl carbonate allowing tunability of the electrolyte and battery potential through controlling properties such as solubility of the intermediate and oxidized species of the battery during operation.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the electrolyte of Mikhaylik incorporating the teachings of Visco wherein the annular carbonate material includes ethylene carbonate and propylene carbonate and the linear carbonate material includes dimethyl carbonate and diethyl carbonate allowing tunability of the battery for use in different applications.

	As discussed above in claim 8, Ding-2013 further teaches wherein cesium or rubidium are inorganic electrolyte additives (Ding-2013, abstract, p. 4452, Table 1) forming thin layers of Li alloys at the anode surface during a charging/discharging operation is performed, suppressing dendritic deposition of lithium and extending the batteries lifetime (Ding-2013, p.4452). While Ding-2013 does not disclose explicitly that the inorganic additives are nitrate salts, Ding-2013 teaches inorganic salts from the group of alkaline earth metals, such as magnesium, are effective electrolyte additives. Mikhaylik further teaches inorganic nitrate salts are known art affective additives to the electrolyte of lithium-sulfur batteries, such as, but not limited to, lithium nitrate, potassium nitrate, cesium nitrate, and alkaline earth metal salts like barium nitrate; further as set forth above in claim 1, modified Mikhaylik teaches wherein the electrolyte additive includes magnesium nitrate, thereby reducing manufacturing costs. 
This is in line with the applicant’s statement that groups such as alkali metals and alkaline earth metals each having the same tendency, respectively. Mikhaylik and Ding-2013 also demonstrate that the Li, K, Rb and Cs (alkali metals), Mg and Ba (alkaline earth metals) as inorganic salts have the same tendency and are art known effective materials for use as electrolyte additives in lithium-based electrochemical storage devices, such as lithium-sulfur batteries. Ding-2013 further acknowledges that Mg2+, Al3+ and In3+ are conventional inorganic salt electrolyte additives known in the art and as inorganic magnesium salts are taught as set forth above in modified Mikhaylik, it would be obvious to one of ordinary skill in the art that aluminum and indium inorganic salts are art known effective electrolyte additives for use in lithium-based electrochemical storage devices such as lithium-sulfur batteries and would exhibit the same or better reaction or effects.
	Applicants states:

Ding discloses the content regarding a lithium metal battery, and does not disclose that it can be used in other technical field or provides a motive to do so.

However, as stated above, Ding-2013 explicitly teaches its relevance to a lithium-sulfur battery and is reasonably pertinent to the problem.

	Claims 3-6 and 8 are rejected as being dependent on rejected claim 1 and as their limitations are also taught by Mikhaylik in combination with Visco or Ding-2013, both being reasonably pertinent to the problem, as set forth above.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gan US6060184A (discloses magnesium nitrate as an electrolyte additive).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728